Exhibit 10.7

REGISTRATION RIGHTS AGREEMENT

by and among

ATLAS PIPELINE PARTNERS, L.P.

and

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I        DEFINITIONS    1

Section 1.01

   Definitions    1

Section 1.02

   Registrable Securities    2 ARTICLE II        REGISTRATION RIGHTS    3

Section 2.01

   Registration    3

Section 2.02

   Piggyback Rights    5

Section 2.03

   Sale Procedures    7

Section 2.04

   Cooperation by Holders    10

Section 2.05

   Restrictions on Public Sale by Holders of Registrable Securities    10

Section 2.06

   Expenses    10

Section 2.07

   Indemnification    11

Section 2.08

   Rule 144 Reporting    13

Section 2.09

   Transfer or Assignment of Registration Rights    14

Section 2.10

   Limitation on Subsequent Registration Rights    14 ARTICLE
III        MISCELLANEOUS    14

Section 3.01

   Communications    14

Section 3.02

   Successor and Assigns    14

Section 3.03

   Aggregation of Purchased Units    15

Section 3.04

   Recapitalization, Exchanges, Etc. Affecting the Units    15

Section 3.05

   Change of Control    15

Section 3.06

   Specific Performance    15

Section 3.07

   Counterparts    15

Section 3.08

   Headings    15

Section 3.09

   Governing Law    15

Section 3.10

   Severability of Provisions    15

Section 3.11

   Entire Agreement    15

Section 3.12

   Amendment    16

Section 3.13

   No Presumption    16

Section 3.14

   Obligations Limited to Parties to Agreement    16

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 27, 2007 by and among Atlas Pipeline Partners, L.P., a Delaware
limited partnership (“Atlas Pipeline Partners”), and each of the Purchasers set
forth in Exhibit A (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Common Unit Purchase Agreement,
dated as of June 1, 2007, by and among Atlas Pipeline Partners and the
Purchasers (the “Purchase Agreement”);

WHEREAS, Atlas Pipeline Partners has agreed to provide the registration and
other rights set forth in this Agreement for the benefit of the Purchasers
pursuant to the Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and Atlas
Pipeline Partners under the Purchase Agreement that this Agreement be executed
and delivered;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Atlas Pipeline Partners” has the meaning specified therefor in the introductory
paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

“Liquidated Damages Multiplier” means the product of $44.00 times the number of
Purchased Units purchased by such Purchaser.



--------------------------------------------------------------------------------

“Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means: (i) the Purchased Units, (ii) any Common Units
issued as Liquidated Damages pursuant to this Agreement, and (iii) any Common
Units issued pursuant to Section 5.01 of the Purchase Agreement.

“Registration Expenses” has the meaning specified therefor in Section 2.06(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.06(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.07(a) of this Agreement.

“Target Effective Date” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis for reoffering to the public.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security: (a) when a registration statement covering such
Registrable Security is effective and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force) under the Securities Act; (c) two years
after the Closing Date; (d) when such Registrable Security is held by Atlas
Pipeline

 

2



--------------------------------------------------------------------------------

Partners or one of its Subsidiaries; or (e) when such Registrable Security has
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Registration.

(i) Deadline To Become Effective. As promptly as practicable (but in no event
later than 120 days following the Closing Date), Atlas Pipeline Partners shall
prepare and file a registration statement under the Securities Act to permit the
resale of the Registrable Securities from time to time, including as permitted
by Rule 415 under the Securities Act (or any similar provision then in force),
with respect to all of the Registrable Securities (the “Registration
Statement”). Atlas Pipeline Partners shall use its commercially reasonable
efforts to cause the Registration Statement to become effective no later than
195 days following the Closing Date (the “Target Effective Date”). A
Registration Statement filed pursuant to this Section 2.01 shall be on such
appropriate registration form of the Commission as shall be selected by Atlas
Pipeline Partners. Atlas Pipeline Partners will use its commercially reasonable
efforts to cause the Registration Statement filed pursuant to this Section 2.01
to be continuously effective under the Securities Act until the earlier of
(i) the date as of which all such Registrable Securities are sold by the
Purchasers and (ii) two years following the Closing Date (the “Effectiveness
Period”). The Registration Statement when declared effective (including the
documents incorporated therein by reference) shall comply as to form with all
applicable requirements of the Securities Act and the Exchange Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(ii) Failure To Become Effective. If the Registration Statement required by this
Section 2.01 is not effective by the Target Effective Date, then each Purchaser
shall be entitled to a payment with respect to such Purchaser’s Registrable
Securities, as liquidated damages and not as a penalty, of 0.25% of the
Liquidated Damages Multiplier per 30-day period for the first 30 days following
the Target Effective Date, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period for each subsequent 30 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”). The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days of the
end of each such 30-day period. Liquidated Damages for any period of less than
30 days shall be prorated by multiplying Liquidated Damages to be paid in a full
30-day period by a fraction, the numerator of which is the number of days for
which Liquidated Damages are owed, and the denominator of which is 30. Any
Liquidated Damages shall be paid to each Purchaser in cash or immediately
available funds; provided, however, if Atlas Pipeline Partners certifies that it
is unable to pay Liquidated Damages in cash or immediately available funds
because such payment would result in a breach under any of Atlas Pipeline
Partners’ or Atlas Pipeline Partners’ Subsidiaries’ credit facilities or other
indebtedness filed as exhibits to the Atlas Pipeline Partners SEC Documents,
then Atlas

 

3



--------------------------------------------------------------------------------

Pipeline Partners may pay the Liquidated Damages in kind in the form of the
issuance of additional Common Units. Upon any issuance of Common Units as
Liquidated Damages, Atlas Pipeline Partners shall promptly prepare and file an
amendment to the Registration Statement prior to its effectiveness adding such
Common Units to such Registration Statement as additional Registrable
Securities. The determination of the number of Common Units to be issued as
Liquidated Damages shall be equal to the amount of Liquidated Damages divided by
the volume weighted average closing price of the Common Units (as reported by
The New York Stock Exchange) for the ten trading days immediately preceding the
date on which the Liquidated Damages payment is due, less a discount of 2%. Any
obligation of Atlas Pipeline Partners to pay Liquidated Damages (other than
Liquidated Damages owing but not yet paid) to a Purchaser shall cease two years
following the Closing Date. As soon as practicable following the date that the
Registration Statement or any post-effective amendment thereto becomes
effective, but in any event within two Business Days of such date, Atlas
Pipeline Partners shall provide the Purchasers with written notice of the
effectiveness of the Registration Statement.

(iii) Waiver of Liquidated Damages. If Atlas Pipeline Partners is unable to
cause a Registration Statement to become effective by the Target Effective Date
as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then Atlas Pipeline Partners may request a waiver of the
Liquidated Damages, which may be granted or withheld by the consent of the
Holders of two-thirds of Purchased Units, voting as a single class, in their
sole discretion.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
Atlas Pipeline Partners may, upon written notice to all of the Selling Holders
whose Registrable Securities are included in the Registration Statement, suspend
such Selling Holders’ use of any prospectus which is a part of the Registration
Statement (in which event each such Selling Holder shall cease offers and sales
of the Registrable Securities pursuant to the Registration Statement) but such
Selling Holder may settle any previously made sales of Registrable Securities,
if (i) Atlas Pipeline Partners is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and Atlas Pipeline
Partners determines in good faith that Atlas Pipeline Partners’ ability to
pursue or consummate such a transaction would be materially adversely affected
by any required disclosure of such transaction in the Registration Statement or
(ii) Atlas Pipeline Partners has experienced some other material non-public
event, the disclosure of which at such time, in the good faith judgment of Atlas
Pipeline Partners, would materially adversely affect Atlas Pipeline Partners;
provided, however, in no event shall such Selling Holders be suspended from
selling Registrable Securities pursuant to the Registration Statement for a
period that exceeds an aggregate of 30 days in any 90-day period or 90 days in
any 365-day period. Upon disclosure of such information or the termination of
the condition described above, Atlas Pipeline Partners shall (i) provide prompt
notice to the Selling Holders whose Registrable Securities are included in the
Registration Statement, (ii) promptly terminate any suspension of sales it has
put into effect and (iii) take such other reasonable actions to permit sales of
Registrable Securities as contemplated in this Agreement.

(c) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and effective but, during the Effectiveness

 

4



--------------------------------------------------------------------------------

Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission and effective, but not
including any day on which a suspension is lifted or such amendment, supplement
or report is filed and effective, if applicable, the Holders shall be entitled
to receive an amount equal to the Liquidated Damages, following (x) the date on
which the suspension period exceeded the permitted period under Section 2.01(b)
of this Agreement or (y) the date after the Registration Statement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty. For purposes of this Section 2.01(c), a suspension
shall be deemed lifted on the date that notice that the suspension has been
lifted or that a post-effective amendment is effective is delivered to the
Holders pursuant to Section 3.01 of this Agreement.

(d) S-1 Filing. In addition to the rights provided in Section 2.01(a), if Atlas
Pipeline Partners is not eligible to file a shelf registration statement on Form
S-3 for all Registrable Securities within the time periods referenced in
Section 2.01(a), one or more Holders collectively holding greater than $25
million of Registrable Securities, based on the Unit Price, may thereafter
deliver written notice to Atlas Pipeline Partners that such Holders wish to
register under the Securities Act an aggregate of at least $25 million of
Registrable Securities, based on the Unit Price, specifying the amount and
intended method of disposition of such Registrable Securities. Atlas Pipeline
Partners will promptly give written notice of such requested registration to all
other Holders, and thereupon will, as expeditiously as possible, use its
reasonable best efforts to effect the registration under the Securities Act of
(i) such Registrable Securities which Atlas Pipeline Partners has been so
requested to register by such Holders and (ii) all other Registrable Securities
which Atlas Pipeline Partners has been requested to register by any other Holder
(which request shall specify the amount and intended method of disposition of
such Registrable Securities, including an Underwritten Offering) to the extent
necessary to permit the disposition (in accordance with the intended method
thereof as aforesaid) of the Registrable Securities so to be registered.

Section 2.02 Piggyback Rights.

(a) Participation. If at any time Atlas Pipeline Partners proposes to file (i) a
shelf registration statement other than the Registration Statement (in which
event Atlas Pipeline Partners covenants and agrees to include thereon a
description of the transaction under which the Purchasers acquired the
Registrable Securities), (ii) a prospectus supplement to an effective shelf
registration statement, other than the Registration Statement contemplated by
Section 2.01 of this Agreement and Holders may be included without the filing of
a post-effective amendment thereto, or (iii) a registration statement, other
than a shelf registration statement, in either case, for the sale of Common
Units in an Underwritten Offering for its own account and/or another Person,
then as soon as practicable but not less than three Business Days prior to the
filing of (x) the initial preliminary prospectus supplement relating to such
Underwritten Offering pursuant to Rule 424(b) under the Securities Act, (y) the
prospectus supplement relating to such Underwritten Offering pursuant to Rule
424(b) under the Securities Act (if no preliminary prospectus supplement is
used) or (z) such registration statement, as the case may be, then Atlas
Pipeline Partners shall give notice (including, but not limited to, notification
by electronic mail)

 

5



--------------------------------------------------------------------------------

of such proposed Underwritten Offering to the Holders and such notice shall
offer the Holders the opportunity to include in such Underwritten Offering such
number of Common Units (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if Atlas Pipeline
Partners has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have a
material adverse effect on the price, timing or distribution of the Common Units
in the Underwritten Offering, then the amount of Registrable Securities to be
offered for the accounts of Holders shall be determined based on the provisions
of Section 2.02(b) of this Agreement. The notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof and receipt of such notice shall be confirmed by such
Holder. Each such Holder shall then have three Business Days after receiving
such notice to request inclusion of Registrable Securities in the Underwritten
Offering. If no request for inclusion from a Holder is received within the
specified time, such Holder shall have no further right to participate in such
Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, Atlas Pipeline Partners shall determine for any reason
not to undertake or to delay such Underwritten Offering, Atlas Pipeline Partners
may, at its election, give written notice of such determination to the Selling
Holders and, (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such offering by giving written
notice to Atlas Pipeline Partners of such withdrawal up to and including the
time of pricing of such offering. Each Holder’s rights under this
Section 2.02(a) shall terminate when such Holder (together with any Affiliates
of such Holder) holds less than $15 million, in aggregate, of Registrable
Securities, based on the Unit Price. Notwithstanding the foregoing, any Holder
may deliver written notice (an “Opt Out Notice”) to Atlas Pipeline Partners
requesting that such Holder not receive notice from Atlas Pipeline Partners of
any proposed Underwritten Offering; provided, that such Holder may later revoke
any such notice.

(b) Priority of Rights. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises Atlas Pipeline
Partners, or Atlas Pipeline Partners reasonably determines, that the total
amount of Registrable Securities that the Selling Holders and any other Persons
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have a material adverse effect on the price,
timing or distribution of the Common Units offered or the market for the Common
Units, then the Registrable Securities to be included in such Underwritten
Offering shall include the number of Registrable Securities that such Managing
Underwriter or Underwriters advises Atlas Pipeline Partners, or Atlas Pipeline
Partners reasonably determines, can be sold without having such adverse effect,
with such number to be allocated (i) first, to Atlas Pipeline Partners, and
(ii) second, pro rata among the Selling Holders who have requested participation
in such Underwritten Offering and any other securities of Atlas Pipeline
Partners having rights of registration on parity with the Registrable Securities
(the “Parity Securities”). The pro rata allocations for each such Selling Holder
shall be the product of (a) the aggregate number of

 

6



--------------------------------------------------------------------------------

Registrable Securities proposed to be sold by all Selling Holders in such
Underwritten Offering multiplied by (b) the fraction derived by dividing (x) the
number of Registrable Securities owned on the Closing Date by such Selling
Holder by (y) the aggregate number of Registrable Securities owned on the
Closing Date by all Selling Holders and holders of Parity Securities
participating in the Underwritten Offering.

Section 2.03 Sale Procedures. In connection with its obligations under this
Article II, Atlas Pipeline Partners will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to cause the Registration Statement to become effective and to keep
the Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that Atlas Pipeline Partners will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written comments from the Commission with respect to any filing referred to

 

7



--------------------------------------------------------------------------------

in clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any other registration statement or
any prospectus or prospectus supplement thereto;

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by Atlas Pipeline Partners of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, Atlas Pipeline Partners agrees to as promptly as
practicable amend or supplement the prospectus or take other appropriate action
so that the prospectus does not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and to take such other action as is necessary to remove a stop
order, suspension or proceedings related thereto. Each Selling Holder, upon
receipt of notice from Atlas Pipeline Partners of the happening of any event of
the kind described in this Section 2.03(e), shall forthwith discontinue offers
and sales of the Registrable Securities until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by this
Section 2.03(e) or until it is advised in writing by Atlas Pipeline Partners
that the use of the prospectus may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by Atlas Pipeline Partners, such Selling Holder will deliver
to Atlas Pipeline Partners (at Atlas Pipeline Partners’ expense) all copies in
their possession or control, other than permanent file copies then in such
Selling Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Atlas Pipeline Partners are then
listed;

 

8



--------------------------------------------------------------------------------

(i) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
Atlas Pipeline Partners to enable the Selling Holders to consummate the
disposition of such Registrable Securities;

(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(k) enter into customary agreements, take such other actions, and provide
reasonable cooperation and access to management, as are reasonably requested by
the Selling Holders or the underwriters, if any, in order to expedite or
facilitate the disposition of such Registrable Securities;

(l) if requested by a Purchaser: (i) incorporate in a prospectus supplement or
post-effective amendment such information as such Purchaser reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) supplement
or make amendments to any Registration Statement; and

(m) include in the plan of distribution section of a registration statement the
following language with respect to the selling unitholders:

“The selling unitholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities
pledged by the selling unitholders or borrowed from the selling unitholders or
others to settle those sales or to close out any related open borrowings of
Units, and may use securities received from the selling unitholders in
settlement of those derivatives to close out any related open borrowings of
Units.”

(n) if the Purchasers are deemed to be “underwriters,” as defined in
Section 2(a)(11) of the Securities Act, in connection with the registration
statement in respect of any registration of Registrable Securities pursuant to
this Agreement, and any amendment or supplement thereof, then for a period of
two years following the Closing Date, Atlas Pipeline Partners will cooperate
with the Purchasers in allowing the Purchasers to conduct customary

 

9



--------------------------------------------------------------------------------

“underwriter’s due diligence” with respect to Atlas Pipeline Partners and
satisfy their obligations in respect thereof. In addition, for a period of one
year following the Closing Date at the request of a Purchaser seeking to offer
or sell Registrable Securities, Atlas Pipeline Partners will furnish to such
Purchaser, on the date of the effectiveness of any Registration Statement
covering the sale of such Purchaser’s Registrable Securities and thereafter no
more often than on a quarterly basis, (i) a letter, dated such date, from Atlas
Pipeline Partners’ independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Purchaser,
(ii) an opinion, dated as of such date, of counsel representing Atlas Pipeline
Partners in form, scope and substance as is customarily given in an underwritten
public offering, including a standard “10b-5” opinion for such offering,
addressed to such Purchaser and (iii) a standard officer’s certificate from the
Chief Executive Officer and Chief Financial Officer of Atlas Pipeline Partners
addressed to such Purchaser. Atlas Pipeline Partners will also permit one legal
counsel to such Purchaser(s) to review and comment upon any such Registration
Statement at least five Business Days prior to its filing with the Commission
and all amendments and supplements to any such Registration Statement within a
reasonable number of days prior to their filing with the Commission and not file
any such Registration Statement or amendment or supplement thereto in a form to
which such Purchaser’s legal counsel reasonably objects.

Section 2.04 Cooperation by Holders. Atlas Pipeline Partners shall have no
obligation to include in the Registration Statement Registrable Securities of a
Holder, or in an Underwritten Offering pursuant to Section 2.02 Registrable
Securities of a Selling Holder, who has failed to timely furnish such
information that Atlas Pipeline Partners determines, after consultation with
counsel, is reasonably required to be furnished or confirmed in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.05 Restrictions on Public Sale by Holders of Registrable Securities.
For a period of 365 days from the Closing Date, each Holder of Registrable
Securities agrees not to effect any public sale or distribution of the
Registrable Securities for a period of up to 30 days following completion of an
Underwritten Offering of equity securities by Atlas Pipeline Partners (except as
provided in this Section 2.05); provided, however, that the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the executive officers or
directors of Atlas Pipeline Partners on whom a restriction is imposed in
connection with such public offering. In addition, the provisions of this
Section 2.05 shall not apply with respect to a Holder that (A) owns less than
$15 million, in aggregate, of Registrable Securities based on the Unit Price or
(B) has delivered an Opt Out Notice to Atlas Pipeline Partners pursuant to
Section 2.02(a) hereof; provided, further, the above shall not apply, in the
case of a Purchaser that is a large multi-unit investment or commercial banking
organization, to activities in the normal course of trading units of such
Purchaser other than the Participating Unit, so long as such other units are not
acting on behalf of the Participating Unit and have not been provided with
confidential information regarding Atlas Pipeline Partners by the Participating
Unit.

Section 2.06 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Atlas Pipeline Partners’ performance under or compliance with this Agreement to
effect the

 

10



--------------------------------------------------------------------------------

registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01 hereof or an Underwritten Offering covered under this Agreement,
and the disposition of such securities, including, without limitation, all
registration, filing, securities exchange listing and The New York Stock
Exchange fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses
and the fees and disbursements of one counsel to the Holders and the independent
public accountants for Atlas Pipeline Partners, including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance. “Selling Expenses” means all underwriting fees,
discounts and selling commissions allocable to the sale of the Registrable
Securities.

(b) Expenses. Atlas Pipeline Partners will pay all reasonable Registration
Expenses as determined in good faith, including, in the case of an Underwritten
Offering, whether or not any sale is made pursuant to such Underwritten
Offering. In addition, except as otherwise provided in Section 2.07 hereof,
Atlas Pipeline Partners shall not be responsible for legal fees incurred by
Holders in connection with the exercise of such Holders’ rights hereunder. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder.

Section 2.07 Indemnification.

(a) By Atlas Pipeline Partners. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Atlas Pipeline
Partners will indemnify and hold harmless each Selling Holder thereunder, its
Affiliates that own Registrable Securities and their respective directors and
officers, and each underwriter, pursuant to the applicable underwriting
agreement with such underwriter, of Registrable Securities thereunder and each
Person, if any, who controls such Selling Holder or underwriter within the
meaning of the Securities Act and the Exchange Act, and its directors and
officers (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading or arise out of or are based upon a Selling Holder being deemed to be
an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with the registration statement in respect of any registration of
Atlas Pipeline Partners’ securities, and will reimburse each such Selling Holder
Indemnified Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that Atlas Pipeline Partners will not be liable
in any such case if and to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or

 

11



--------------------------------------------------------------------------------

omission or alleged omission so made in strict conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in the Registration Statement or such other registration statement, or
prospectus supplement, as applicable. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder or any such Selling Holder, its directors or officers or any underwriter
or controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Atlas Pipeline Partners, its directors and
officers, and each Person, if any, who controls Atlas Pipeline Partners within
the meaning of the Securities Act or of the Exchange Act, and its directors and
officers, to the same extent as the foregoing indemnity from Atlas Pipeline
Partners to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Registration Statement or any preliminary
prospectus or final prospectus included therein, or any amendment or supplement
thereto; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.07. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.07 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against an
indemnified party with respect to which the indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

 

12



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.07 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.07 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.08 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Atlas Pipeline
Partners agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding Atlas Pipeline Partners
available, as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of Atlas Pipeline Partners under the Securities Act and the Exchange
Act at all times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Atlas Pipeline Partners, and
such other reports and documents so filed as such Holder may reasonably request
in availing itself of any rule or regulation of the Commission allowing such
Holder to sell any such securities without registration.

 

13



--------------------------------------------------------------------------------

Section 2.09 Transfer or Assignment of Registration Rights. The rights to cause
Atlas Pipeline Partners to register Registrable Securities granted to the
Purchasers by Atlas Pipeline Partners under this Article II may be transferred
or assigned by any Purchaser to one or more transferee(s) or assignee(s) of such
Registrable Securities or by total return swap; provided, however, that, except
with respect to a total return swap, (a) unless such transferee is an Affiliate
of such Purchaser or another Purchaser, each such transferee or assignee holds
Registrable Securities in the amount of $15 million, based on the Unit Price,
(b) Atlas Pipeline Partners is given written notice prior to any said transfer
or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

Section 2.10 Limitation on Subsequent Registration Rights. From and after the
date hereof, Atlas Pipeline Partners shall not, without the prior written
consent of the Holders of Registrable Securities, (i) enter into any agreement
with any current or future holder of any securities of Atlas Pipeline Partners
that would allow such current or future holder to require Atlas Pipeline
Partners to include securities in any registration statement filed by Atlas
Pipeline Partners on a basis that is superior in any way to the piggyback rights
granted to the Purchasers hereunder or (ii) grant registration rights to any
other Person that would be superior to the Purchasers’ registration rights
hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

 

  (a) if to Atlas Pipeline Partners, to the address set forth on its signature
page;

 

  (b) if to a Purchaser, to the address set forth on Exhibit A; and

 

  (c) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.09 hereof.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

 

14



--------------------------------------------------------------------------------

Section 3.03 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Atlas Pipeline Partners or any successor or
assign of Atlas Pipeline Partners (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations and the like occurring after
the date of this Agreement, including any issuance pursuant to Section 5.01 of
the Purchase Agreement.

Section 3.05 Change of Control. Atlas Pipeline Partners shall not merge,
consolidate or combine with any other Person unless the agreement providing for
such merger, consolidation or combination expressly provides for the
continuation of the registration rights specified in this Agreement with respect
to the Registrable Securities or other equity securities issued pursuant to such
merger, consolidation or combination.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained

 

15



--------------------------------------------------------------------------------

herein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein with respect to the rights granted by
Atlas Pipeline Partners set forth herein. This Agreement and the Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by Atlas Pipeline Partners and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas Pipeline Partners shall
have any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the Purchase Agreement
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.

[The remainder of this page is intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

       ATLAS PIPELINE PARTNERS, L.P.        By:   Atlas Pipeline Partners GP,
LLC, its general partner        By:  

 

       Name:   Matthew A. Jones        Title:   Chief Financial Officer    
Address for notices:    Atlas Pipeline Partners GP, LLC        West Pointe
Corporate Center I        1550 Coraopolis Heights Road, Second Floor        Moon
Township, PA 15108     With copies to:    Ledgewood        1900 Market Street,
Suite 750        Philadelphia, PA 19103        Fax:   215-735-2513        Attn:
  Lisa A. Ernst        Jones Day        77 W. Wacker Drive        Chicago, IL
60601        Fax:   312-782-8585        Attn:   Timothy J. Melton



--------------------------------------------------------------------------------

ATLAS PIPELINE HOLDINGS, L.P. By:   Atlas Pipeline Holdings GP, LLC, its general
partner By:  

 

Name:   Title:  

ROYAL BANK OF CANADA

by its agent

RBC Capital Markets Corporation By:  

 

Name:   Title:   By:  

 

Name:   Title:   SWANK MLP CONVERGENCE FUND, LP By:  

 

Name:   Title:   THE CUSHING MLP OPPORTUNITY FUND I, LP By:  

 

Name:   Title:   ZLP FUND, L.P. By:   Zimmer Lucas Partners, LLC, its general
partner By:  

 

Name:   Title:   LEHMAN BROTHERS INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

MAGNETAR CAPITAL FUND, LP By:   Magnetar Financial LLC, its general partner By:
 

 

Name:   Title:   STRUCTURED FINANCE AMERICAS, LLC By:  

 

Name:   Title:  

By:

 

 

Name:

 

Title:

 

LB I Group Inc.

By:

 

 

Name:

 

Title:

  LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P. By:   Lehman Brothers MLP
Opportunity Associates L.P., its general partner By:   Lehman Brothers MLP
Opportunity Associates L.L.C., its general partner By:  

 

Name:   Title:   COBALT PARTNERS, LP By:   Cobalt Management, LLC, its General
Partner By:  

 

Name:   Title:   COBALT PARTNERS II, LP By:   Cobalt Management, LLC, its
General Partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

GUGGENHEIM PORTFOLIO COMPANY XI, LLC By:   Cobalt Capital Management, its
Investment Manager By:  

 

Name:   Title:   COBALT CAPITAL SPV 2 LLC By:   Cobalt Management, LLC, its
General Partner By:  

 

Name:   Title:   CREDIT SUISSE MANAGEMENT LLC By:  

 

Name:   Title:   SUNLIGHT CAPITAL PARTNERS, LLC By:  

 

Name:   Title:   OMEGA ADVISORS, INC.* By:  

 

Name:   Title:  

--------------------------------------------------------------------------------

* solely in its capacity as investment manager of the following entities and not
in its individual corporate capacity:

Omega Capital Partners, L.P.

Omega Capital Investors, L.P.

Omega SPV Partners II, L.P.

Omega SPV Partners III, L.P.

Omega Equity Investors, L.P.

Beta Equities, Inc.

GS&Co Profit Sharing Master Trust

Presidential Life Corporation

The Ministers and Missionaries Benefit Board of American Baptist Churches



--------------------------------------------------------------------------------

LEON G. COOPERMAN By:  

 

TOBY COOPERMAN By:  

 

MICHAEL COOPERMAN By:  

 

WATCHUNG ROAD ASSOCIATES, L.P. By:   By:  

 

Name:   Title:   WINGATE CAPITAL LTD. By:   Citadel Limited Partnership,
Portfolio Manger By:   Citadel Investment Group, L.L.C., its General Partner By:
 

 

Name:   Title:   BRAHMAN CAPITAL CORP.* By:  

 

Name:   Title:  

--------------------------------------------------------------------------------

* solely in its capacity as investment manager of the following entities and not
in its individual corporate capacity:

Braham Partners II, L.P.

Braham Partners III, L.P.

BY Partners, L.P.

Braham C.P.F. Partners, L.P.

Braham Partners IV, L.P.



--------------------------------------------------------------------------------

THE BAUPOST GROUP, LLC* By:  

 

Name:   Title:  

--------------------------------------------------------------------------------

* solely in its capacity as investment manager of the following entities and not
in its individual corporate capacity:

Baupost Limited Partnership 1983 A-1

Baupost Limited Partnership 1983 B-1

Baupost Limited Partnership 1983 C-1

HP Institutional Limited Partnership

PB Institutional Limited Partnership

YB Institutional Limited Partnership

Baupost Value Partnership, L.P. – I

Baupost Value Partnership, L.P. – II

Baupost Value Partnership, L.P. – III

 

IRIDIAN ASSET MANAGEMENT LLC* By:  

 

Name:   Title:  

--------------------------------------------------------------------------------

* solely in its capacity as investment manager of the following entities and not
in its individual corporate capacity:

Iridian Principals Fund, LP

First Eagle Fund of America

 

TPG-AXON PARTNERS, LP By:   By:  

 

Name:   Title:   MORGAN STANLEY STRATEGIC INVESTMENTS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

UBS AG LONDON BRANCH

By:

 

 

Name:

 

Title:

 